Citation Nr: 1136775	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  05-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for rheumatoid arthritis of the right hip since March 29, 2004?

2.  What evaluation is warranted for rheumatoid arthritis of the left hip since March 29, 2004?

3.  Entitlement to an increased rating for rheumatoid arthritis of the feet with pes cavus, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for rheumatoid arthritis of the sacroiliac spine, evaluated as 10 percent disabling prior to October 9, 2008.

5.  Entitlement to an increased rating for rheumatoid arthritis of the sacroiliac spine, evaluated as 40 percent disabling since October 9, 2008. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1954 to January 1956.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2007, the Board remanded the Veteran's case to the RO for further evidentiary development.  

In June 2009, the Board denied entitlement to increased ratings for rheumatoid arthritis of the hips and feet.  The Board also remanded the issue of entitlement to an increased rating for rheumatoid arthritis of the sacroiliac spine, evaluated as 10 percent disabling prior to October 9, 2008; and evaluated as 40 percent disabling since October 9, 2008. 

The claimant appealed the June 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the appellant's representative and VA's General Counsel filed a joint motion to vacate and remand the Board's June 2009 decision in so far as it denied increased ratings for rheumatoid arthritis of the hips and feet.  The Court granted the motion.

In April 2010, the Board again denied entitlement to increased ratings for rheumatoid arthritis of the hips, and remanded the question of entitlement to an increased rating for rheumatoid arthritis of the feet with pes cavus.  The Veteran again appealed to the Court.  In March 2011, the Court granted another joint motion for remand.

As noted by the Board in September 2007, June 2009, and April 2010, the issues of entitlement to service connection for rheumatoid arthritis of the neck, shoulders, upper back, lower back, hands, and wrists; and the issue of entitlement to earlier effective dates for the grants of service connection for rheumatoid arthritis of the sacroiliac spine, hips, and feet have been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Despite the passage of more than four years no action has yet been undertaken on these claims.  While the Board does not have jurisdiction over these issues they are once again referred to the RO/AMC for IMMEDIATE and appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the remand instructions set forth in the June 2009 and April 2010 Board remands concerning the appellant's claims of entitlement to increased ratings for rheumatoid arthritis of the sacroiliac spine, and feet with pes cavus remain unfulfilled.  Hence, the instructions set forth in those prior remands are incorporated by reference.

In the joint motion approved by the Court in March 2011, the parties noted that the Veteran testified that his hip disorders had increased in severity since his last VA examination in October 2009.  Given that testimony, and the inextricably intertwined nature of the unadjudicated claims of entitlement to earlier effective dates for grants of entitlement to service connection for rheumatoid arthritis of the sacroiliac spine and both hips, as well as the unadjudicated claim of entitlement to service connection for rheumatoid arthritis of the low back, the Board concludes that further development is required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to identify whether any additional medical record evidence should be secured in his case before making a decision on any of the issues listed on the title page.  In this regard, in August 2011, the Veteran answered this question in the negative.  If, however, his answer has since changed he must notify VA immediately, and thereafter VA should undertake appropriate action.

2.  Thereafter, the RO must first formally adjudicate all of the claims noted in the introduction section above.  This specifically includes the inextricably intertwined issues of entitlement to service connection for rheumatoid arthritis of the low back, and entitlement to earlier effective dates for grants of entitlement to service connection for rheumatoid arthritis of the sacroiliac spine and both hips.  In the event that the RO denies these claims either in whole or in part, the Veteran is hereby notified that the Board cannot exercise appellate jurisdiction over any denial without an appeal that was timely perfected in accordance with 38 U.S.C.A. § 7105 (West 2011).

3.  Thereafter, the RO must schedule the Veteran for a VA orthopedic examination to determine the nature and extent of his rheumatoid arthritis of each hip.  The RO must specifically inform the examiner in writing whether the Veteran has been granted entitlement to service connection for rheumatoid arthritis of the low back.  The RO must provide the examiner with the claims folders for his/her review and consideration.  Any tests deemed necessary should be accomplished to include fully explanatory range of motion studies.  The VA examiner must distinguish the degree of disability in percentage terms caused by rheumatoid arthritis of each hip from any other disorder, to include any low back or sacroiliac disorder.  If the examiner is unable to distinguish the appellant's pathology, that fact must be noted and an explanation provided.  A complete rationale must be provided explaining how the examiner was able to distinguish the various pathologies. 

The examiner is to render specific findings as to whether there is objective evidence of hip pain on motion, hip weakness, excess fatigability of the hips, and/or incoordination specifically associated with rheumatoid arthritis.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  The examiner is to address whether, and to what extent, the Veteran experiences any functional loss due to pain and/or any of the other symptoms during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If the Veteran reports functional loss due to pain, weakness, fatigability, and/or incoordination and such a claim cannot be objectively corroborated the examiner should explain why.

4.  The RO must review any medical examination report to ensure that it is in complete compliance with the directives of this remand.  If any examination report is deficient in any manner, the RO must implement corrective procedures at once.

5.  The RO must notify the appellant that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). 

6.  Thereafter, and after completing all of the remand instructions issued in June 2009 and April 2010, the RO must readjudicate all questions listed on the title page of this remand.  If any benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



